PER CURIAM.*
The state’s application is granted.
The state timely filed the bill of information as a multiple offender. Moreover, defendants’ good time release under La. Rev.Stat. 15:571.5(A)(1), as amended in *7711981, is the equivalent of parole and does not fully discharge him from state supervision until the balance of his sentence lapses at the full term date.
Accordingly, the judgment of the district court granting the motion to quash the multiple offender bill is reversed, and the case is remanded to the district court for further proceedings. The stay order is vacated as unnecessary.

 Johnson, J., not on panel. Rule IV, Part 2, § 3.